DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112

In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn.

Drawings
In light of the Applicant's amendment the objection to the previous Office correspondence drawings is withdrawn. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103

Claim(s) 1, 3-13 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holderness et al. (U.S. 9,878,841 B2) in view of MacKay (U.S. 7,389,608 B1).
With regard to claim 1, Holderness discloses a cooler (10, Fig. 1) with accessory system, comprising: a cooler base (12, Fig. 1); at least one cooler lid (14, Fig. 2) capable of being pivotally mounted relative to said cooler base; 
Holderness does not disclose a recess disposed a vertical surface in at least one of said cooler base or said at least one cooler lid and adjacent to an interface between said cooler lid and said cooler base; an undercut slot formed and accessible when said cooler lid is pivoted open from said cooler base so that said recess wherein an accessory mount is slidably positioned in said undercut slot; an accessory connected to said accessory mount, wherein said accessory mount is located in the recess of the at least one of said cooler base or said cooler lid.
MacKay teaches a cooler with a recess (11, Fig. 2) disposed a vertical surface in at least one of said cooler base (10, Fig. 2) or said at least one cooler lid and adjacent to an interface between said cooler lid and said cooler base (Fig. 1); an undercut slot formed (part of 11, Fig. 2) and capable of being accessed when said cooler lid is pivoted open from said cooler base (Fig. 2; C3:L43-45) so that said recess wherein an 
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the accessory mounts as taught by MacKay to modify the invention of Holderness in order to provide the ability to attach various accessories to the cooled so there is no requirement to carry the accessories separately.
With regard to claim 3, Holderness-MacKay as applied to claim 1 above discloses the claimed invention.
Holderness-Mackay does not disclose expressly wherein said recess is disposed in both of said cooler base and said at least one cooler lid.
However, a POSITA would realize the a mere rearrangement of parts from any side of the cooler would provide recesses disposed in both of said cooler base and said at least one cooler lid.
 It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the accessory mount on the cooler base and cooler lid as taught by MacKay to modify the invention of Holderness-MacKay to allow accessories to be attached to the lid when it is installed on the base.
With regard to claim 4, Holderness-MacKay as applied to claim 1 above discloses the claimed invention. 

It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the undercut slot disposed within said recess adjacent to an edge of said recess as taught by MacKay to modify the invention of Holderness-MacKay to allow an accessory to be easily inserted and removed from the accessory holder.
With regard to claim 5, Holderness-MacKay as applied to claim 4 above discloses the claimed invention. 
Further, MacKay teaches wherein said undercut slot is disposed along at least two sides of said recess (Fig. 2).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the slot disposed on at least two sides of the recess as taught by MacKay to modify the invention of Holderness-MacKay in order to prevent the accessory from coming loose laterally.
With regard to claim 6, Holderness-MacKay as applied to claim 4 above discloses the claimed invention. 
Further, MacKay teaches wherein said accessory mount is capable of being slidably received in said undercut slot when said at least one cooler lid is open.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the accessory mount that is capable of being slidably received in said slot when said at least one cooler lid is open as taught by MacKay to 
With regard to claim 7, Holderness-MacKay as applied to claim 4 above discloses the claimed invention. 
Further, Mackay teaches wherein said recess receives said accessory mount and is retained in part by said at least one cooler lid (Fig. 1).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the accessory mount being retained by the lid as taught by MacKay to modify the invention of Holderness-MacKay so that the accessory mount is held tighter in the undercut slot.
With regard to claim 8, Holderness-MacKay as applied to claim 4 above discloses the claimed invention. 
Further, MacKay teaches wherein said undercut slot is oriented in a vertical surface in said cooler base (Fig 2). 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the undercut slot oriented in a vertical surface in said cooler base as taught by MacKay to modify the invention of Holderness-MacKay so that gravity will help keep the accessory attached to the cooler when the lid is removed.
With regard to claim 9, Holderness-MacKay as applied to claim 1 above discloses the claimed invention. 
Further, MacKay teaches wherein said recess is located in a forward facing surface of said cooler (Fig. 2, any surface but where the handle 14 is).

With regard to claim 10, Holderness-MacKay as applied to claim 1 above discloses the claimed invention. 
Further, MacKay teaches wherein said recess is formed in a surface other than a forward facing surface of said cooler (Fig. 2).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the other forward facing recess as taught by MacKay to modify the invention of Holderness-MacKay in order to provide various locations for a user to place accessories.
With regard to claim 11, Holderness-MacKay as applied to claim 1 above discloses the claimed invention. 
Further, MacKay teaches wherein said accessory mount has one of a receiver or a grasp (31, Fig. 2).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of a grasp for the accessory mount as taught by MacKay to modify the invention of Holderness-MacKay in order to provide a way to attach the accessory mount to the recess.
With regard to claim 17, Holderness-MacKay as applied to claim 1 above discloses the claimed invention. 
Further, MacKay teaches said accessory being a container (30, Fig. 2).

With regard to claim 18, Holderness-MacKay as applied to claim 1 above discloses the claimed invention further comprising a handhold disposed on said cooler base (74, Fig. 2).
With regard to claim 19, Holderness-MacKay as applied to claim 1 above discloses the claimed invention further comprising a handle assembly (72, Fig. 2).
With regard to claim 20, Holderness-MacKay as applied to claim 19 above discloses the claimed invention wherein said handle assembly comprises a handle loop (80, Fig. 2) and a cover (64, Fig. 2).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holderness in view of MacKay as applied in claim 1 above in further view of Luburic (U.S. 2018/0273258 A1).
With regard to claim 2, Holderness-MacKay as applied above in claim 1 discloses the claimed invention.
Holderness-MacKay does not disclose wherein said recess provides a hand lift for opening said at least one lid.
Luburic teaches a recess (Luburic, 602, Fig. 6) capable of providing a hand lift for opening said at least one lid (Luburic, 112, Fig. 3).
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to use the invention as taught by Luburic to modify the invention of .

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holderness in view of MacKay as applied in claim 1 above in further view of Maldonado et al. (U.S. 7,140,507 B2).
With regard to claim 12, Holderness-MacKay as applied in claim 11 above discloses the claimed invention.
Holderness-MacKay does not disclose wherein said accessory mount has the other of a receiver or a grasp.
Maldonado teaches an accessory mount has the other of a receiver (32, Fig. 3) or a grasp.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the accessory mount with a receiver as taught by Maldonado to modify the invention of Holderness-MacKay in order to maintain the food and beverages at a reduced temperature, often with the aid of ice cubes or ice packs (C1:L16-17).
With regard to claim 13, Holderness-MacKay as applied in claim 1 above discloses the claimed invention.
Holderness-MacKay does not disclose wherein said accessory mount has mounting positions for multiple accessories. 
Maldonado teaches wherein said accessory mount has mounting positions capable of holding multiple accessories (Fig.1).

With regard to claim 15, Holderness-MacKay as applied in claim 1 above discloses the claimed invention.
Holderness-MacKay does not disclose an accessory being a drink holder.
Maldonado teaches a cooler (10, Fig. 1) with an accessory being a drink holder (32, Fig. 3).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the accessory as a drink holder as taught by Maldonado to modify the invention of Holderness-MacKay in order to provide receptacles in the cooler structure so that as the beverages need not be set on the ground (C1:L20-21).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holderness in view of MacKay and Maldonado as applied in claim 13 above in further view of Sato (U.S. 9,282,797 B1).
With regard to claim 14, Holderness-MacKay-Maldonado as applied in claim 13 above discloses the claimed invention.
Holderness-MacKay-Maldonado does not disclose a rail for mounting multiple additional accessories.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the rail for mounting multiple additional accessories as taught by Sato to modify the invention of Holderness-MacKay-Maldonado in order to provide a wheeled fishing cooler (C1:L48-49).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holderness in view of MacKay as applied in claim 1 above in further view of Sato.
With regard to claim 16, Holderness-MacKay as applied in claim 1 above discloses the claimed invention.
Holderness-MacKay does not disclose wherein said accessory is a post holder.
Sato teaches a cooler (10, Fig. 1) with an accessory (106, Fig. 2) that is a post holder (Abstract).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the accessory that is a post holder as taught by Sato to modify the invention of Holderness-Williams in order to hold a fishing rod or alternately an umbrella (Abstract).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holderness in view of Williams as applied in claim 20 above in further view of Page (U.S. 8,740,010 B1).

Holderness-Williams does not disclose said cover further comprising a tie-down hook.
Page teaches wherein a cover further comprises a tie-down hook (since the tie-down hook is similar to the claw, just a different embodiment of the present invention then 52, Fig. 2 could be considered a tie-down hook).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the tie-down catch as taught by Page to modify the invention of Holderness-Williams in order to provide the cooler with a drainage system to allow the user to independently drain any unwanted, accumulated, fluid in either compartment (C2:L37-39).

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the Applicant's 06 December 2021 arguments the Applicant inferred that, “The Examiner agreed that the art of record failed to provide a vertically oriented recess at the interface of the lid and base. Additionally, the art of record fails to provide the undercut slot therein.”

Williams has been replaced with MacKay making the Applicant's arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735       

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735